Citation Nr: 0408342	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  99-18 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for degenerative joint disease, tibial varum, 
sinus tarsi syndrome, right ankle.

2.  Entitlement to an initial evaluation in excess of 
10 percent for tibial varus, sinus tarsi syndrome, left 
ankle.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney-
at-Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
degenerative joint disease, tibial varum, sinus tarsi 
syndrome, right ankle, and tibial varus, sinus tarsi 
syndrome, left ankle, and assigned noncompensable 
evaluations, effective February 18, 1998.

In August 1999, the RO granted each ankle a 10 percent 
evaluation, effective May 20, 1999.  In September 1999, the 
veteran presented oral testimony before a Hearing Officer at 
the RO; a transcript of which has been associated with the 
claims file.  In January 2000, the Hearing Officer granted 
the 10 percent evaluation back to February 18, 1998.  The 
veteran has indicated he is seeking a higher evaluation than 
10 percent for each ankle, and thus the appeal continues.

In November 2003, the veteran submitted additional evidence 
in support of his claims for increased evaluations for the 
right and left ankles.  One of the pieces of evidence is an 
October 2003 private examination report, wherein the examiner 
addressed pain the veteran's feet, ankles, knees, and back, 
to include finding that the bilateral knee disorder and lower 
back disorder are related to the altered gait from the 
veteran's feet and ankles (the veteran is service connected 
for bilateral pes planus, currently evaluated as 50 percent 
disabling).  Additionally, the examiner noted that the 
veteran's bilateral foot pain was well documented.  The Board 
finds that the veteran had raised claims for service 
connection for a bilateral knee disorder and back disorder, 
as secondary to the service-connected bilateral pes planus 
and bilateral ankle disorders and raised a claim for an 
increased evaluation for the service-connected bilateral pes 
planus.  As these claims have been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring them to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


REMAND

In January 2001, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  The following 
month, Board remanded the veteran's claims for additional 
development and adjudicative action.

When the case came back to the Board, it denied evaluations 
in excess of 10 percent for the service-connected 
degenerative joint disease, tibial varum, sinus tarsi 
syndrome, right ankle, and tibial varus, sinus tarsi 
syndrome, left ankle, in an August 2002 decision.  The 
veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In July 2003, 
the veteran and the Secretary of VA (parties) filed a joint 
motion for remand, asserting the following bases for the 
remand; (1) the Board failed to provide adequate reasons and 
bases regarding the requirements set forth in VA's amended 
duty to notify statute and regulations; (2) the RO failed to 
comply with the Board's 2001 remand order; and (3) the 
November 2001 VA medical examination was inadequate relative 
to VA's duty to assist.  The Court granted the joint motion 
that same month.  The case has been returned to the Board for 
further appellate review.

As to the first argument, the parties noted that section 
5103(a), title 38, U.S. Code, as amended by the VCAA, 
provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a) (emphasis added in joint motion); see 
also 38 C.F.R. § 3.159(b) (2003).  In this case, the veteran 
has not been provided, in the same notice, of the evidence 
necessary to substantiate his claims for entitlement to 
evaluations in excess of 10 percent for the right and left 
ankles and which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf in connection with his claims for 
increased evaluations.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); see generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thus, these claims must 
be remanded for compliance with the statute and the 
regulation.

As to the second argument, the parties assert that the RO did 
not comply with the Board's February 2001, which violated the 
holding in Stegall v. West, 11 Vet. App.  268 (1998).  Id. at 
270-71 (Where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance).  Specifically, in the February 2001 
remand, the Board had directed the RO, when readjudicating 
the veteran's claims, to "apply the holding in DeLuca v. 
Brown, 8 Vet. App. 2002 (1995) and 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2000) in determining whether increased evaluations are 
warranted in the right and left ankles."  In the March 2002 
supplemental statement of the case, the RO, in continuing the 
10 percent evaluations for each ankle, did not address the 
holding in DeLuca or the applicable regulations, as requested 
by the Board.  Thus, this is another basis for the claims to 
be remanded.

As to the third argument, the parties found that the November 
2001 examination was inadequate in that, "Despite the fact 
that Appellant informed the examiner that he, at times, lost 
his balance and that his feet swelled at the end of a typical 
workday, the examination report is absent of any attempt to 
address that issue."  (Emphasis added.)  The parties then 
stated that a new examination must be obtained "wherein the 
medical examiner should be asked to express an opinion on 
whether pain could significantly limit functional ability 
during flare-ups or when the feet and ankles are used for 
long periods of time."  (Emphasis added.)

As noted in the introduction, the veteran is service 
connected for bilateral pes planus.  However, the issue of 
entitlement to an increased evaluation for bilateral pes 
planus is not before the Board at this time, nor was it 
before the Board at the time of the August 2002 decision.  
(Pes planus is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5276, criteria of which include pain and swelling on use of 
the feet).  The only two issues that are in appellate status 
are the claims for increased evaluations for the right and 
left ankles.  The August 2001 examination was ordered for the 
examiner to address the severity of the veteran's bilateral 
ankle disorder and the symptoms associated with that service-
connected disability.  See 38 C.F.R. § 4.14 (2003) 
(evaluation of the same manifestation under different 
diagnoses is to be avoided).  As addressed in the 
introduction, the Board has referred the issue of entitlement 
to an increased evaluation for the service-connected pes 
planus to the RO for consideration, as such claim is not in 
appellate status.  Additionally, although the joint motion 
requires that the Board obtain a medical opinion regarding 
the functional impairment of the feet, which does not relate 
to an issue that is currently before the Board, it is 
required by the law-of-the-case doctrine to act in accordance 
with a Court Order and must comply with the development 
articulated in the joint motion for remand.  See Browder v. 
Brown, 5 Vet. App. 268, 270 (1993) (once a matter has been 
decided by an appellate court, the lower tribunal "is 
without power to do anything which is contrary to either the 
letter or spirit of the mandate construed in light of the 
opinion of the court deciding the case." (quoting City of 
Cleveland v. Federal Power Commission, 182 U.S. App. D.C. 
346, 561 F.2d 344, 346 (D.C. Cir. 1977))).

Finally, in July 2003, the RO denied a claim for entitlement 
to a total rating for compensation based upon individual 
unemployability.  The veteran submitted a notice of 
disagreement that same month.  The record does not reflect 
that the RO has sent the veteran a statement of the case on 
this issue.  As a result of this finding, this claim must be 
remanded for issuance of a statement of the case (SOC).  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran 
with the notice requirements of the 
Veterans Claims Assistance Act of 2000 
(VCAA), to include notifying him and his 
attorney of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary that is 
necessary to substantiate the claims for 
entitlement to evaluations in excess of 
10 percent for (i) degenerative joint 
disease, tibial varum, sinus tarsi 
syndrome, right ankle, and (ii) tibial 
varus, sinus tarsi syndrome, left ankle, 
and informing him of which information 
and evidence he was to provide to VA and 
which information and evidence VA would 
attempt to obtain on his behalf.  
Additionally, the RO must review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should schedule the veteran to 
undergo a comprehensive VA examination to 
determine the severity of the service-
connected (i) degenerative joint disease, 
tibial varum, sinus tarsi syndrome, right 
ankle, and (ii) tibial varus, sinus tarsi 
syndrome, left ankle.  The examiner 
should record all pertinent medical 
complaints, symptoms, and clinical 
findings, to include range of motion of 
each ankle and answer the following 
questions as to each ankle:

(a) Does the service-connected right 
ankle and/or left ankle disability cause 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  If the severity of 
these manifestations cannot be 
quantified, the examiner must so 
indicate.

(b) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joint, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected right ankle and 
left ankle disabilities, or the presence 
or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disability or disabilities.  
Again, the examiner is asked to address 
each ankle separately.

(c) Please express an opinion as to 
whether pain could significantly limit 
functional ability during flare-ups or 
when the ankles are used for long periods 
of time.  The examiner is asked to 
address each ankle separately.

(d) Please express an opinion as to 
whether pain could significantly limit 
functional ability during flare-ups or 
when the feet are used for long periods 
of time.

Any opinion expressed should be 
accompanied by a written rationale with 
evidence in the claims file and/or sound 
medical principles.

3.  The veteran is hereby notified that 
failure to report for a VA examination in 
connection with this claim, without good 
cause shown, may adversely affect the 
outcome of the claim.  38 C.F.R. § 3.655 
(2003).

4.  The RO should furnish the veteran 
with an SOC as to the claim for 
entitlement to a total rating for 
compensation based upon individual 
unemployability.  The SOC should include 
all relevant law and regulations 
pertaining to the claim.  The veteran 
must be advised of the time limit in 
which he may file a substantive appeal.  
See 38 C.F.R. § 20.302(b) (2003).  
Thereafter, if an appeal has been 
perfected, it should be returned to the 
Board for appellate review.

5.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall, 11 
Vet. App. at 271.

6.  The RO should then readjudicate the 
claims for entitlement to evaluations in 
excess of 10 percent for (i) degenerative 
joint disease, tibial varum, sinus tarsi 
syndrome, right ankle, and (ii) tibial 
varus, sinus tarsi syndrome, left ankle.  
In addressing the claims, the RO should 
provide a detailed analysis of DeLuca, as 
well as of the pertinent regulations 
(38 C.F.R. §§ 4.40, 4.45, 4.59).  If the 
benefits remain denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



_____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


